I dissent. It is true that there is writing to show that the machinery was bought for the Farmers Ginning Company, but there is no writing to show that the makers of the note did not bind themselves individually and personally to pay for it. The law allows one to bind himself in writing to pay the debt of *Page 217 
another. The writings show an absolute obligation to pay this note, and I think parol evidence to contradict that obligation was inadmissible, and the judgment should be reversed.
MR. JUSTICE HYDRICK concurs in the dissenting opinion of MR. JUSTICE FRASER.